DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 28, 2022, has been entered. 

Claim Interpretation
The 35 U.S.C. 112(f) interpretation of a “pulsed energy source” is withdrawn in view of applicants’ amendments to claim 1.  

Claim Rejections - 35 USC § 112
The 35 U.S.C. 112(a) rejection of claim 1 is withdrawn in view of applicants’ claim amendments.  



Claim Rejections - 35 USC § 103 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 1-4, 6-8 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over a publication to Liu, et al. entitled “Nucleation of hematite nanocrystals revealed by a single nanosecond laser pulse method,” Vol. 10, pp. 14400-405 (2018) (hereinafter “Liu”) in view of U.S. Patent Appl. Publ. No. 2015/0047555 to Wang, et al. (“Wang”) and still further in view of a publication to Fauteux, et al. entitled "Fast synthesis of ZnO nanostructures by laser-induced decomposition of zinc acetylacetonate," Inorganic Chemistry, Vol. 46, pp. 11036-47 (2007) (“Fauteux”).  
Regarding claim 1, Liu teaches a method of selectively controlling nucleation for crystalline compound formation by induced chemical synthesis and deposition (see, e.g., the Abstract, Figs. 1-4, and entire reference), comprising:  
selecting a substrate suitable for growth of a crystal structure and a precursor solution containing a precursor reactants (see, e.g., Figs. 1-2, pp. 14,400-402, and the Experimental Setting section of the electronic supplementary material (ESI) which teach that a single crystal {111} copper plate with a copper grid attached thereto is selected as a substrate while 2.48 mM of iron (III) nitrate nonahydrate dissolved in 50 ml deionized water and nitric acid is selected as the precursor solution; furthermore, since growth of a crystal structure occurs on the copper substrate it necessarily is suitable for growth of a crystal structure thereupon),
applying the selected precursor solution having a selected condition onto the substrate (see, e.g., Figs. 1-2, pp. 14,400-402, and the Experimental Setting section of the ESI which teach that the electrolyte solution is applied to the substrate while the temperature is maintained at 25 °C under atmospheric conditions); and
irradiating the substrate through the precursor by a pulsed laser with a predetermined input energy, thereby nucleating material seeds on the substrate and controlling a nanocrystals’ features of orientation (see, e.g., Figs. 1-2, pp. 14,400-402, and the Experimental Setting section of the ESI which teach that the solution is irradiated with a pulsed laser having a predetermined energy in order to nucleate hematite crystals on the substrate; furthermore, the size, orientation, and number of nanocrystals formed is necessarily controlled via the energy of the laser pulse and the number of pulses applied).
Liu does not explicitly teach that the precursor reactants are zinc chloride and hexamethylene tetramine (HMTA).  However, in Fig. 1, ¶¶[0021]-[0031], and the Examples in ¶¶[0032]-[0045] Wang teaches an analogous method of producing nanocrystals comprised of ZnO onto a substrate by immersion of the substrate in a heated  aqueous precursor solution.  In ¶[0025] Wang specifically teaches that the precursor solution may be produced using zinc chloride (ZnCl2) as a Zn source while in ¶[0027] Wang specifically teaches that hexamethylene tetramine (HMTA) may be used as a pH buffering agent to maintain the pH of the solution.  Thus a person of ordinary skill in the art would look to the teachings of Wang and would be motivated to utilize a precursor 
Liu and Wang do not explicitly teach the use of pulsed laser irradiation to nucleate ZnO nanocrystals on a substrate supporting a solution containing a zinc precursor.  However, in Figs. 1-6, the Experimental Methods, and Results and Discussion sections on pp. 11037-43 Fauteux teaches an analogous method of producing ZnO nanocrystals by laser irradiation of a Zn-containing solution supported by a substrate (see, e.g., Fig. 1).  Then in Figs. 4-6 and pp. 11040-43 Fautex further teaches that the morphology and microstructure of the resulting ZnO nanocrystals can be controlled by varying the laser power and irradiation time with there being a critical power of approximately 20 W being required for the formation of well-defined ZnO nanorods having a hexagonal cross-section.  Thus, a person of ordinary skill in the art would look to the teachings of Fauteux and would be motivated to utilize the pulsed laser deposition technique of Liu as a means for further controlling the nucleation and growth of ZnO nanocrystals from a precursor solution comprised of zinc chloride and HMTA as taught by Wang.  The combination of prior art elements according to known methods to yield predictable results has been held to support a prima facie determination of obviousness.  All the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, with the combination yielding nothing more than predictable results to one of ordinary skill in the art.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, __, 82 USPQ2d 1385, 1395 (2007).  See also, MPEP 2143(A).   
Regarding claim 2, Liu teaches that the crystalline compound is chemically synthesized in solution (see, e.g., Figs. 1-2, pp. 14,400-402, and the Experimental Setting section of the ESI which teach that the hematite is chemically synthesized in the acidic solution; see also Examples 1-2 in ¶¶[0032]-[0045] of Wang which teach that ZnO nanowires are chemically synthesized in the aqueous solution).
Regarding claim 3, Liu teaches that the selected condition of precursor solution includes precursor components, precursor concentration and pH value (see, e.g., Figs. 1-2, pp. 14,400-402, and the Experimental Setting section of the ESI which teach that the selected precursor solution is comprised of 2.48 mM of iron (III) nitrate nonahydrate dissolved in 50 ml deionized water and nitric acid is added until the pH reaches 0.8; see also Examples 1-2 in ¶¶[0032]-[0045] of Wang which teach that the precursor components, concentration, and solution pH are selected to produce ZnO nanowires having the desired properties).  
Regarding claim 4, Liu teaches that the substrate is one of rigid, flexible, or combination thereof adapted to absorb the predetermined input energy (see, e.g., Figs. 1-2, pp. 14,400-402, and the Experimental Setting section of the ESI which teach that a rigid substrate comprised of a single crystal {111} copper plate with a copper grid attached thereto is utilized to absorb the input energy from the laser; see also ¶[0029] and Example 2 in ¶¶[0042]-[0045] of Wang which teach the use of a rigid substrate comprised of a semiconductor or a metal which are capable of absorbing laser energy).
Regarding claim 6, Liu teaches that the pulsed laser has defined laser conditions including pulse energy, laser irradiation area, repetition rate, pulse width, total time of pulsations, and combinations thereof (see, e.g., Figs. 1-2, pp. 14,400-403, and the 
Regarding claim 7, Liu teaches that the predetermined input energy of laser is determined by increasing the laser condition in a stepped manner until precipitation occurs (see, e.g., Figs. 1-2, pp. 14,400-403, and the Experimental Setting section of the ESI which teach that as the laser energy is increased from 150 to 220 mJ the nucleus structure changes from the formation of amorphous particles (Figs. 2G-H) at 150 to 160 mJ to a mix of amorphous (Fig. 2F) and crystalline (Figs. 2D-E) particles at 190 mJ and then to the formation of hematite crystals (Figs. 2A-B) at a pulse energy of 220 mJ; accordingly, a person of ordinary skill in the art would look to the teachings of Liu and would readily recognize that in order to nucleate hematite crystals a laser pulse having an energy of at least 190 mJ would be required, but in order to completely nucleate hematite crystals the laser energy would need to be increased to 220 mJ).
Regarding claim 8, Liu teaches that applying the determined input energy from pulsed laser nucleates the crystal (see, e.g., Figs. 1-2, pp. 14,400-402, and the Experimental Setting section of the ESI which teach that the hematite crystals are nucleated as a result of input energy from the laser pulse).
Regarding claim 17, Liu does not explicitly teach that the content ratio of the precursor reactants zinc chloride and HMTA is 1:1.  However, in Example 2 in ¶¶[0032]-[0045] Wang teaches an embodiment in which the growth solution is comprised of 0.10 M of a Zn(NO3)2 precursor and 0.10 M of HMTA for a 1:1 ratio.  Thus, a person of ordinary skill in the art would be motivated to utilize a content ratio of zinc chloride and See, e.g., In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  See also MPEP 2144.05(II)(B).  It therefore would have been within the capabilities of an ordinary artisan to utilize routine experimentation to determine the optimal zinc chloride to HMTA ratio necessary to produce ZnO nanowires having the desired material properties.  
Regarding claim 18, Liu and Fauteux do not explicitly teach that the substrate is silicon.  However, in at least ¶[0044] Wang teaches that a substrate such as Si may be used to grow ZnO thereupon.  Thus, a person of ordinary skill in the art would look to the teachings of Wang and would readily recognize that Si may be used a substrate since this would involve nothing more than a known material or known equivalent suitable for the same purpose.  It is prima facie obvious to combine or substitute known equivalents for the same purpose.  See MPEP 2144.06.  Furthermore, use of a known material based on its suitability for its intended use has been held to support a prima facie determination of obviousness.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1947).  See also MPEP 2144.07.  




Response to Arguments
Applicant’s arguments filed January 28, 2022, have been considered, but they are moot in view of the new grounds of rejection set forth in this Office Action.  Applicants argue that there is no motivation to combine the teachings of Liu and Wang and that this is based upon hindsight reasoning.  See applicants’ 1/28/2022 reply, pp. 10-11.  Applicants’ argument is noted, but is moot in view of the introduction of a publication to Fauteux, et al. entitled "Fast synthesis of ZnO nanostructures by laser-induced decomposition of zinc acetylacetonate," Inorganic Chemistry, Vol. 46, pp. 11036-47 (2007) to teach that the use of laser irradiation to grow ZnO nanocrystals from a solution containing a Zn precursor which is supported on a substrate.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH A BRATLAND JR whose telephone number is (571)270-1604.  The examiner can normally be reached on Monday- Thursday, 7:30 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KENNETH A BRATLAND JR/Primary Examiner, Art Unit 1714